Citation Nr: 0619767	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-39 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date (EED) for service 
connection for post traumatic stress disorder (PTSD) prior to 
March 17, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2003, a statement 
of the case was issued in July 2004, and a substantive appeal 
was received in September 2004.   

The Board notes that in addition to granting service 
connection for PTSD, the May 2003 rating decision also denied 
service connection for low back pain, a heart condition (also 
claimed as high blood pressure), a skin condition of the 
head, face, arms and body (also claimed as agent orange 
exposure); and denied an application to reopen a claim for 
service connection for ligamentous strain of the left knee 
(also claimed as a knee condition).  The claims file 
indicates that the veteran filed a June 2003 notice of 
disagreement (NOD) that addressed all these issues.  Thus the 
Board must remand these issues so that the RO can send the 
veteran a statement of the case, and to give him an 
opportunity to perfect an appeal of the issues such by 
thereafter filing a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Those issues are therefore 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.

Finally, the Board notes that the veteran filed a substantive 
appeal in regards to an increased rating claim for service 
connected diabetes mellitus type II.  The veteran indicated 
at his May 2006 videoconference hearing that he wished to 
withdraw the issue with the intent to reopen it at a later 
date.




FINDING OF FACT

The RO is not in receipt or possession of any evidence prior 
to May 11, 2001, that can reasonably be construed as a formal 
or informal claim of entitlement to service connection for 
PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of May 11, 
2001, but no earlier, for the grant of service connection for 
PTSD are met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.400 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in May 2001.  In October 
2002, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the October 
2002 VCAA notice preceded the May 2003 rating decision, there 
are no defects with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for PTSD, but 
there had been no notice of the criteria used to evaluate the 
veteran's disability or the method in which the effective 
date would be determined.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in October 2002 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Furthermore, the RO sent the veteran a correspondence in 
April 2006 in which it properly notified the veteran as to 
how disability ratings and effective dates are determined.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Effective Date for Service Connection

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 
38 C.F.R. § 3.400(b)(2).

Under 38 U.S.C.A. § 5101(a) (West 2002), a specific claim 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2005).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for  any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  

Analysis

The veteran argued in his May 2006 videoconference hearing 
that he filed his claim for PTSD in May 2001.  He 
acknowledges that he did not have a diagnosis of PTSD at that 
time.  He contends that the RO failed to adequately develop 
his PTSD claim for over a year and a half.  When the RO sent 
a duty to assist letter in September 2002, the veteran then 
provided all the information requested for the further 
development of the claim.  Ultimately, a diagnosis of PTSD 
was not made until March 2003.  

A review of the claims file reveals that the veteran's 
contentions are absolutely correct.  His claim for service 
connection for PTSD was received on May 11, 2001.  
Furthermore, duty to assist letters were not sent to the 
veteran until September 2002 and October 2002.  The post 
service medical records reveal that the veteran sought 
treatment for a psychiatric disorder as early as June 2001, 
at which time he was diagnosed with depression.  An 
outpatient record reveals that he was diagnosed with PTSD in 
March 2003.  A full psychiatric evaluation in April 2003 
confirmed the diagnosis.  

The Board acknowledges the fact that the veteran's claim (May 
11, 2001) preceded any psychiatric treatment by one month 
(diagnosed with depression June 11, 2001).  However, finding 
all reasonable doubt in favor of the veteran and in the 
absence of evidence to the contrary, the Board finds that the 
veteran's claim of entitlement to service connection arose in 
conjunction with the filing of his claim; and that an 
effective date of May 11, 2001, is appropriate.  

Additionally, the Board does not otherwise find any 
evidentiary basis for the assignment of an effective date 
prior to May 11, 2001.  The veteran stated at his May 2006 
videoconference hearing that he had seen a doctor 
approximately 10 years prior to the filing of the claim, and 
that the doctor had done the rule out of a diagnosis of PTSD.  
The Board notes that a claim must be filed with VA in order 
for benefits to be paid.  See 38 C.F.R. § 3.151.  As such, 
the governing legal authority is clear and specific, and VA 
is bound by it.  Here, the date of receipt of claim is May 
11, 2001, and an earlier effective date is not warranted.  

The Board therefore concludes that the criteria for 
entitlement to an effective date of May 11, 2001, but no 
earlier, for the grant of service connection for PTSD are 
met.  


ORDER

An effective date of May 11, 2001, is awarded for the grant 
of service connection for PTSD, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  


REMAND

As noted in the introduction, the RO's May 2003 rating 
decision, denied service connection for low back pain, a 
heart condition (also claimed as high blood pressure), a skin 
condition of the head, face, arms and body (also claimed as 
agent orange exposure); and denied an application to reopen a 
claim for service connection for ligamentous strain of the 
left knee (also claimed as a knee condition).  In June 2003, 
a notice of disagreement that addressed all these issues was 
received.  However, since a statement of the case has not yet 
been issued, a remand for this action is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

With regard to the issues of entitlement 
to service connection for low back pain, 
a heart, a skin condition, and 
ligamentous strain of the left knee the 
RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have an opportunity 
to complete and appeal by filing a timely 
substantive appeal if he so desires.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


